Name: Commission Regulation (EEC) No 535/91 of 5 March 1991 amending Regulation (EEC) No 324/91 on the supply of durum wheat as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 59/6 Official Journal of the European Communities 6 . 3 . 91 COMMISSION REGULATION (EEC) No 535/91 of 5 March 1991 amending Regulation (EEC) No 324/91 on the supply of durum wheat as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 324/91 (3) issued an invitation to tender for the supply, as food aid, of 21 597 tonnes of cereals ; whereas, following a request by the beneficiary, some of the conditions specified in the Annexes to the Regulation should be altered, HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 324/91 are hereby replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . ( 2) OJ No L 172, 21 . 6 . 1989, p. 1 . ( J) OJ No L 38 , 12 . 2. 1991 , p . 6. 6 . 3 . 91 Official Journal of the European Communities No L 59 7 ANNEX I LOTS A, B and C 1 . Operation Nos (') : see Annex II 2. Programme : 1990 3. Recipient (8) : WFP (World Food Programme), via Cristoforo Colombo 426, I-00145 Roma ; telex 626675 WFP I 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : durum wheat 7 . Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14 . 8 . 1987, p. 3 (under IIA2) 8 . Total quantity : 21 567 tonnes (Lot A : 15 045 tonnes ; Lot B : 4 802 tonnes ; Lot C : 1 750 tonnes) 9 . Number of lots : 3  Lot A : 2 parts (A 1 : 8 045 tonnes ; A 2 : 7 000 tonnes)  Lot B : 4 802 tonnes  Lot C : 2 parts (C 1 : 1 000 tonnes ; C 2 : 750 tonnes) 1 1 0 . Packaging and marking (4) :  Lot A : in bulk  Lot B : in bulk, plus 100 842 empty new jute sacks, minimum weight 600 g, of a capacity of 50 kilo ­ grams, and 75 needles and sufficient twine (2 m/sack)  Lot C : see list published in OJ No C 216, 14 . 8 . 1987, p. 3 (under II.B.1.c)  Marking on the bags, in letters at least 5 cm high : see Annex II 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment  fob stowed Q 13 ., Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 . 4.  15. 5 . 1991 1 8 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 25. 3. 1991 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 . 4. 1991 , at 12 noon ' (b) period for making the goods available at the port of shipment : 1  30. 5 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , rue de la Loi 200, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B . 25 . Refund payable on request by the successful tenderer (*) : refund applicable on 28 . 2. 1991 , fixed by Commission Regulation (EEC) No 203/91 (OJ No L 23, 29 . 1 . 1991 , p. 20) No L 59/8 Official Journal of the European Communities 6. 3 . 91 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4 . (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels . The successful tenderer shall supply the following documents on delivery to the beneficiary or its repre ­ sentative :  certificate of origin,  phytosanitary certificate. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as jast amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7 . 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts , the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. O By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs . The loading and stowage operations will be the responsibility of the successful tenderer. (8) The successful tenderer is to contact the recipient as soon as possible to establish what consignment documents are required and how they are to be distributed. 6 . 3 . 91 Official Journal of the European Communities No L 59/9 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem ( i ) (2) (3) (4) (5) (6) A 15 045 8 045 WFP Kenya Action No 1172/90 / Durum wheat / 02502 Kenya / Gift of the European Economic Community / Action of the World Food Programme / Mombasa 7 000 WFP Morocco Action No 1174/90 / Durum wheat / 02691 Morocco / Gift of the European Economic Community / Action of the World Food Programme / Casablanca B 4 802 4 802 WFP Uganda Action No 1171 /90 / Durum wheat / 02417 Uganda / Gift of the European Economic Community / Action of the World Food Programme / Mombasa C 1 750 1 000 WFP Jordan Action No 1169/90 / Durum wheat / Jordan 02108 / Gift of the European Economic Community / Action of the World Food Programme / Aqaba 750 WFP Jordan Action No 1170/90 / Durum wheat / Jordan 02108 / Gift of the European Economic Community / Action of the World Food Programme / Aqaba